Gummere, Chiee-Justicb
(dissenting).
I concur in the view expressed in the majority opinion that the proofs before the vice-chancellor fully justified his conclusion that the conduct of the defendants constituted an illegal interference with the complainant’s property rights, and that the latter was entitled to an order restraining the defendants from further continuing such unlawful conduct. My dissent is based upon what seems to me to be the unwarranted scope of the order appealed from. It contains fifteen different restraining provisions, the validit3r of most of which, as is pointed out in the majority opinion, is not challenged by the appellants. For the purpose of making plain the reason for my dissent, I need only refer to three of those involved in the appeal, nameljr, No. 4, *437No. 9 and No. 10. They are in the following words: (4) “From loitering or picketing in the streets or on the highways or public places near the premises of the complainant, or near any premises, with intent to procure the personal molestation and annoyance of persons employed, or -willing to 'be employed, by complainant, or causing the employes of the complainant to refrain from or refuse to remain in the employ of complainant.” (9) “From parading in the neighborhood of the plant of the complainant bearing placards or otherwise indicating that a strike is in progress at complainanfs plant.” (10) “From picketing the place of business of complainant.”
It is conceded in the majority opinion that picketing may or-may not be lawful, depending on whether or not it has an immediate tendency to intimidation of the other party to the controversy (or his employes or those seeking employment with him), or an immediate tendency to interfere with their right of free passage, such as the streets afford, and prevent them from exercising and enjoying that right as fully as do others who enjoy the same privilege. I concur in this view, and approve the order appealed from, so far as it restrains such picketing as has the immediate tendency just indicated; and this the fourth provision of the order does, as I read it. The tenth provision, however, goes much further, and restrains the defendants absolutely from picketing, without regard to whether or not such action would have a tendency to intimidate the complainant or its employes or persons seeking employment with it, and without regard to whether or not it would interfere with their full and free use and enjoyment of the public streets. That it has this effect seems to me too plain for argument; for it is an entirely settled principle of construction that, in ascertaining the meaning of a judicial order or decree, every provision thereof is to be given effect, or, stated in another way, that no provision thereof is to be annulled by so construing it as to- malee it a mere repetition of an earlier provision therein, unless that purpose be made manifest by the words used. The fourth provision of the order deals with the matter of unlawful picketing, and, under the rule of construction to which I have referred, the tenth provision must be interpreted as dealing with a method of picketing not embraced *438within the restraint imposed by the earlier one; in other words, a method that is not unlawful.
It is to be borne in mind that the purpose of an injunction is not to punish for past offences or violations of the law, but to protect in the futura those who have suffered from such violations against a continuance thereof. The learned vice-chancellor, as I have ready stated, properly found that the method of picketing adopted by the defendants constituted an unlawful invasion of the rights of the complainant, of its employes and of persons seeking employment with it, and he .was entirely justified in directing' an injunction preventing any further violation of those rights bjr a continuance of the unlawful methods which had 'been adopted and put in operation by the defendants. But he was not, as I think, justified in going further — that is, in.restraining the defendants in the future from the exercise of their legal rights in a peaceful and orderly manner by prohibiting further picketing, even though done in a lawful way.
And what I have indicated with relation to the matter of picketing is also, true with relation to the restraining of the defendants from further parading in the neighborhood of the complainant’s plant, bearing placards containing a statement that a strike was in progress at that plant, without regard to whether or not the parading shall be done in such a way as to have a tendency to intimidate the complainant, its employes or persons desiring emplojrment with it, and without regard to whether or not it would have a tendency to interfere in any way with the full and free use and enjoyment of their respective rights in the public streets. It is not unlawful per se for a body of men to march through the public streets in a quiet and orderly manner (unless ¡prohibited by some municipal ordinance), even though the paraders carry banners or placards of the character indicated in this provision of the order, unless the placards themselves naturally have a tendency to intimidate the owners of the plant, the employes who continue at work therein or persons desirous of seeking employment at such plant; and that they have such a tendency is not shown by the affidavits in the case.
Considering the order appealed from too broad in the respects which I have indicated, I am constrained to dissent from the *439view of the majority of my brethren, and vote to- reverse it for the purpose of modification along the lines which I have expressed.
I am authorized to state that Mr. Justices Trenchard and Black and Judge Van Buskirk concur in the views expressed in this opinion.